          21-03009-hcm
El Paso County - County CourtDoc#1-30
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                     FiledTab  27 Pg12:59
                                                                                           6/26/2020 1 of PM
                                                           1                                  Norma Favela Barceleau
                                                                                                          District Clerk
                                                                                                       El Paso County
                                                                                                       2020DCV0914
